WILKINSON, Chief Judge,
concurring in part, and concurring in the judgment:
I vote to affirm both Angle’s and Phi-fer’s convictions and Phifer’s sentence. I agree also that Angle’s sentence should be remanded for more specific fact finding on the quantity of drugs attributable to him for sentencing purposes.
I write separately to reiterate my position in United States v. Promise, 255 F.3d 150 (4th Cir.2001) (en banc) (Wilkinson, C.J., concurring in part, and concurring in the judgment), that 21 U.S.C. § 841(b) establishes a graduated sentencing scheme in which life imprisonment constitutes the maximum penalty. Thus, no Apprendi error occurred in either Angle’s or Phifer’s case. Even if I were to assume that some plain error had occurred, I do not believe that Phifer’s substantial rights were affected for two independent reasons. See United States v. Olano, 507 U.S. 725, 113 S.Ct. 1770,123 L.Ed.2d 508 (1993) (holding that a plain error not raised at trial cannot be corrected by an appellate court unless it affects substantial rights). One reason is that spelled out by Judge Wilkins in his opinion today and previously in United States v. White, 238 F.3d 537, 542-43 (4th Cir.2001). The second is that the evidence of drug quantity was more than sufficient to justify the sentence Phifer received. See Promise, 255 F.3d at-(Wilkinson, C.J., concurring in part, and concurring in the judgment).
NIEMEYER, Circuit Judge,
concurring in the judgment:
Corey Angle was charged and convicted on one count of conspiracy to traffic in an unspecified amount of cocaine and cocaine base, in violation of 21 U.S.C. §§ 846 and 841(a)(1). The district court sentenced Angle to 210 months imprisonment. Even under the interpretation of § 841 that Judge Wilkins’ opinion adopts — an interpretation with which I do not agree — there would be no error under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), in sentencing Angle to 210 months imprisonment. See United States v. Kinter, 235 F.3d 192, 201-02 (4th Cir.2000). I agree, however, that a remand is necessary for factual findings on-drug kind and quantity.
James Phifer was charged for drug trafficking in the same manner and for the same offense as was Angle. In addition, Phifer was charged and convicted of two counts of money laundering, in violation of 18 U.S.C. § 1956(a)(1)(B)®. The district court sentenced Phifer to 292 months imprisonment for the drug-trafficking count and to two concurrent 240-month terms of imprisonment for the money laundering counts. Even if the 292-month sentence was thought to be error under Apprendi because it exceeded the 240 month maximum for a conviction involving an unspecified amount of cocaine and cocaine base, that error should not be noticed under plain-error principles because it did not affect Phifer’s substantial rights. The Sentencing Guidelines require that the three sentences be imposed consecutively to achieve the 292-month sentence. See U.S.S.G. § 5G1.2(d); United States v. White, 238 F.3d 537, 542-43 (4th Cir.2001). Therefore, I would affirm the judgment in Phifer’s case.
I agree that on the other issues in these appeals, the panel opinion disposed of them properly.
Accordingly, I concur in the judgment.
Judge Gregory has authorized me to indicate that he joins this opinion.
LUTTIG, Circuit Judge,
concurring in the judgment:
I would affirm both Angle’s and Phifer’s convictions and Phifer’s sentence for the *521reasons set forth in my opinion in United States v. Promise, 255 F.3d 150 (4th Cir.2001) (en banc) (Luttig, J., concurring in the judgment). However, I do agree that Angle’s sentence should be remanded for more specific fact finding on the quantity of drugs attributable to him for sentencing purposes, and that the panel opinion properly disposed of the other issues presented in these appeals.